        Case 1:20-cv-00879-ELR Document 30 Filed 05/08/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA STATE CONFERENCE OF                   )
THE NATIONAL ASSOCIATION FOR                  )
THE ADVANCEMENT OF COLORED                    )
PEOPLE, as an organization; and the           )
GEORGIA COALITION FOR THE                     )
PEOPLE’S AGENDA, INC., as an                  )
organization;                                 )
                                              )
       Plaintiffs,                            )   CIVIL ACTION
v.                                            )
                                              )   FILE NO. 1:20-cv-00879-ELR
DEKALB COUNTY BOARD OF                        )
REGISTRATION AND ELECTIONS;                   )
ANTHONY LEWIS in his official capacity        )
as Member of the DeKalb County Board of       )
Registration and Elections; SUSAN             )
MOTTER in her official capacity as            )
Member of the DeKalb County Board of          )
Registration and Elections;                   )
DELE LOWMAN SMITH in his official             )
capacity as Member of the DeKalb County       )
Board of Registration and Elections;          )
SAMUEL TILLMAN in his official capacity )
as Member of the DeKalb County Board of       )
Registration and Elections; BAOKY             )
N. VU, in his official capacity as Member     )
of the DeKalb County Board of                 )
Registration and Elections; and ERICA         )
HAMILTON in her official capacity as          )
Director of Voter Registration and Elections; )
                                              )
       Defendants.                            )
                                              )


      121871099.2
        Case 1:20-cv-00879-ELR Document 30 Filed 05/08/20 Page 2 of 4




                   MOTION TO WITHDRAW AS ATTORNEY

      Notice is hereby given that D. Barret Broussard is leaving the firm of Carlton

Fields P.A. and is therefore withdrawing as attorney for Plaintiffs in the above-

captioned action. Gail Podolsky of Carlton Fields, P.A. will continue to serve as

attorney for Plaintiffs in this matter. Plaintiffs respectfully request that the Court

and opposing counsel remove Mr. Broussard from the service list. A Proposed Order

is attached, hereto.

      Respectfully submitted this 8th day of May, 2020.


                                         /s/ D. Barret Broussard
                                         D. Barret Broussard
                                         Georgia Bar No. 218806
                                         Carlton Fields, P.A.
                                         1201 West Peachtree Street, Suite 3000
                                         Atlanta, Georgia 30309-3455
                                         Telephone: (404) 815-3400

                                         Attorney for Plaintiffs




                                          2
      121275559.v1121871099.2
       Case 1:20-cv-00879-ELR Document 30 Filed 05/08/20 Page 3 of 4




                   LOCAL RULE 7.1(D) CERTIFICATION

     Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared with Times New Roman, 14 point.



                                    /s/ D. Barret Broussard
                                    D. Barret Broussard




     121871099.2
        Case 1:20-cv-00879-ELR Document 30 Filed 05/08/20 Page 4 of 4




                         CERTIFICATE OF SERVICE


      I hereby certify that I have electronically filed the within and foregoing

document, along with any attachment(s), with the Clerk of Court using the CM/ECF

system, which will automatically send electronic notice upon all counsel of record.

      This 8th day of May, 2020.


                                        /s/ D. Barret Broussard
                                        D. Barret Broussard




      121871099.2
